DETAILED ACTION
	This is a non-final rejection in response to the RCE filed 1/31/22. Claims 1-5, 7-11, and 13-18 are currently pending.
Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered but they are not persuasive. In particular, applicant argues that Gormley does not disclosed a roller and roller track.  As previously noted in the advisory action, on 1/18/22, Gormley teaches a roller and roller track in paragraphs 0012, 0015, 0018, 0040, 0045, 0047, 0053, 0054, 0058, 0060, 0075, among other citations. Therefore, arguments are not persuasive and the prior art has been used to reject the independent claims as amended to include previously rejected subject matter from Gormley.
Additional pertinent prior art includes US 2015/0000305 to Jasklowski, which shows another roller track system for moving VFAN nozzle flaps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-5, 7-11, and 13-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolt (US 2016/0010590) in view of Gormley (US 2014/0026536).
Regarding independent claims 1 and 7, Rolt teaches a nacelle assembly of a gas turbine engine, comprising: 
an annular structure 262 defining a central axis (see figure 1), and having a radially inward surface and a radially outward surface, the radially inward surface at least partially defining a bypass duct 218; 
an aft portion of the radially inward surface at least partially defining an axially extending convergent-divergent exit nozzle [0068]; and 
a secondary nozzle flap 228 radially spaced from the aft portion of the radially inward surface, the secondary nozzle flap and the aft portion of the radially inward surface defining a secondary bypass duct 248 where therebetween, the secondary nozzle flap operably connected to the annular structure such that the secondary nozzle flap is selectably movable relative to the aft portion of the radially inward surface, thereby changing a cross-sectional area of a secondary bypass duct exit [0075].
Rolt also teaches the gas turbine engine 10 comprising: an engine core [0003]; a fan 14 operably connected to the engine core and driven by the engine core; a nacelle 30 surrounding the engine core and the fan and defining a bypass duct 32 between the nacelle and the engine core.
However, Rolt is silent to a roller track disposed at the annular structure; and a roller configured to travel along the roller track; wherein the secondary nozzle flap is operably connected to the roller such that driving the roller along the roller track guides movement of the secondary nozzle flap, the secondary nozzle flap driven along a path taking the shape of the roller track. Rolt teaches the secondary nozzle (as discussed above), however, is silent to using a roller system, instead using an actuator.
Gormley teaches using a roller system in combination with sensors in with VAFN [0012].
a roller track 1212 disposed at the annular structure; and
a roller 214 configured to travel along the roller track [0012,0053];
wherein the secondary nozzle flap is operably connected to the roller such that driving the roller along the roller track guides movement of the secondary nozzle flap, the secondary nozzle flap driven along a path taking the shape of the roller track. Gormley teaches a flat/straight track as shown in figures 

It would have been obvious at the time of filing to use the roller and sensor system of Gormley with the VAFN of Rolt in order to prevent damage in the event of skewed nozzles [0012]. 
Regarding dependent claims 2 and 8, Rolt in view of Gormley teaches the invention as claimed and discussed above. Rolt further teaches further comprising an actuator operably connected to the secondary nozzle flap and disposed in the annular structure configured to drive movement of the secondary nozzle flap [0059, 0081].
Regarding dependent claims 3 and 9, Rolt in view of Gormley teaches the invention as claimed and discussed above. Rolt further teaches wherein the actuator is one of an electrical or hydraulic actuator [0059].
Regarding dependent claims 4 and 10, Rolt in view of Gormley teaches the invention as claimed and discussed above. Rolt further teaches wherein a leading edge of the secondary nozzle flap is radially offset from a trailing edge of the secondary nozzle flap, relative to the central axis (as seen in figure 8).
Regarding dependent claims 5 and 11, Rolt in view of Gormley teaches the invention as claimed and discussed above. Rolt further teaches wherein the secondary nozzle flap includes a radially outward flap surface having one or more undulations or protrusions (as seen in figure 8).
Regarding independent claim 13, Rolt teaches method of operating a gas turbine engine 10, comprising: 
defining a bypass duct 32 of the gas turbine engine between a core of the gas turbine engine and a nacelle 30 disposed radially outboard of the core, an aft portion of the radially inward surface at least partially defining an axially extending convergent-divergent exit nozzle [0068]; and 
positioning a secondary nozzle flap 228 radially spaced from the aft portion of the radially inward surface, the secondary nozzle flap and the aft portion of the radially inward surface defining a secondary bypass duct 248 therebetween, selectably moving the secondary nozzle flap relative to the aft portion of 
Gormley teaches using a roller system in combination with sensors in with VAFN [0012].
Locating a roller track 1212 at the annular structure; and
driving a roller 214 along the roller track [0012,0053];
wherein the secondary nozzle flap is operably connected to the roller such that driving the roller along the roller track guides movement of the secondary nozzle flap, the secondary nozzle flap driven along a path taking the shape of the roller track. Gormley teaches a flat/straight track as shown in figures 12-14, they do not have to be notched, which are only for position sensing. Therefore the nozzle would move axially and along the track.
It would have been obvious at the time of filing to use the roller and sensor system of Gormley with the VAFN of Rolt in order to prevent damage in the event of skewed nozzles [0012]. 
Regarding dependent claim 14, Rolt in view of Gormley teaches the invention as claimed and discussed above. Rolt further teaches wherein the secondary nozzle flap is selectably movable on one or more of an axial direction or a radial direction [0034].
Regarding dependent claim 15, Rolt in view of Gormley teaches the invention as claimed and discussed above. Rolt further teaches wherein the secondary nozzle flap is driven by an actuator disposed in the annular structure [0059, 0081].
Regarding dependent claim 16, Rolt in view of Gormley teaches the invention as claimed and discussed above. Rolt further teaches wherein the actuator is one of an electrical or hydraulic actuator [0059].
Regarding dependent claim 17, Rolt in view of Gormley teaches the invention as claimed and discussed above. Rolt further teaches wherein a leading edge of the secondary nozzle flap is radially offset from a trailing edge of the secondary nozzle flap, relative to the central axis (as seen in figure 8).
Regarding dependent claim 18, Rolt in view of Gormley teaches the invention as claimed and discussed above. Rolt further teaches wherein the secondary nozzle flap includes a radially outward flap surface having one or more undulations or protrusions (as seen in figure 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741